Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         22-NOV-2019
                                                         04:22 PM



                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

                     ERIC LIGHTER, Petitioner,

                                 vs.

        THE OFFICE OF DISCIPLINARY COUNSEL, Respondent.
________________________________________________________________

                        ORIGINAL PROCEEDING

                                ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon review of the October 9, 2019 petition for a writ

of mandamus filed by Petitioner Eric Lighter, seeking relief

against the Office of Disciplinary Counsel (ODC) with regard to

its September 27, 2019 decision, following review and

consultation with the Disciplinary Board of the Hawaii Supreme

Court (Board), to close its investigations into the conduct of

attorney Glenn N. Taga, in his capacity as trustee over the

legal practice of deceased attorney Gary M. Tsuji, pursuant to

Rule 2.20 of the Rules of the Supreme Court of the State of

Hawaii (RSCH), and the October 16, 2019 motion by Petitioner
Lighter to transfer this matter to the Intermediate Court of

Appeals, as an appeal from an agency decision, we note that ODC

and the Board are Acreatures of this court, created pursuant to

the court’s inherent and constitutional authority to regulate

the practice of law.@   See In re Disciplinary Bd. of Hawaii

Supreme Court, 91 Hawaii 363, 368, 984 P.2d 688, 693 (1999).

Furthermore, there is nothing in the record to indicate ODC or

the Board abused the discretion delegated to them by this court

in their handling of the matter.       See id. at 370, 984 P.2d at

695.   Therefore,

          IT IS HEREBY ORDERED that the motion to transfer is

denied.

          IT IS FURTHER ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawaii, November 22, 2019.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Michael D. Wilson




                                   2